Citation Nr: 0001387	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  94-18 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for 
chondromalacia of the left patella.

2.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for 
chondromalacia of the right patella.

3.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for 
residuals of a left ankle sprain.

4.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for 
residuals of a fracture of the left fifth metacarpal bone.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1984 to May 
1992, with approximately three years, six months prior 
service.  

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a November 1993 rating action 
of the Buffalo, New York Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, inter alia, 
granted service connection and assigned separate 
noncompensable evaluations for the conditions at issue.  The 
Board remanded the case in June 1996 and January 1998 for 
additional development.  

The issues originally on appeal included claims of service 
connection for the residuals of a heart attack and migraine 
headaches; however, those issues are no longer before the 
Board.  In a June 1996 decision, the Board denied the 
veteran's claim of service connection for residuals of a 
heart attack.  In an April 1997 decision, the RO granted 
service connection and assigned a 30 percent rating for 
migraine headaches, effective from May 14, 1992.

By the April 1997 rating decision, the RO assigned a rating 
of 20 percent for the service-connected left knee disorder, 
effective from May 14, 1992.  

As the appeals regarding the evaluations of the service-
connected bilateral knee, left ankle and left hand 
disabilities involve original claims, the Board has framed 
the issues as shown on the title page.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).




REMAND

The veteran contends that the service-connected disabilities 
at issue are more severe than the current ratings, assigned 
in the initial grant of service connection (for the right 
knee, left ankle and right hand disabilities) or during the 
appeal following the initial grant of service connection (for 
the left knee disorder), indicate.  The United States Court 
of Appeals for Veterans Claims (formerly the United States 
Court of Veterans Appeals) (hereinafter, the Court) has held 
that, when a veteran claims a service-connected disability 
has increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Inasmuch as 
the veteran has submitted well-grounded claims for increase, 
VA is obligated to assist him in the development of those 
claims.  38 U.S.C.A. § 5107(a) (West 1991).  

From a review of the claims folder and the development 
conducted to date, the Board finds that the case must be 
remanded again in order to fulfill the duty to assist and 
comply with due process.  The Board first notes that, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found-
"staged" ratings.  See Fenderson, supra.  As the current 
ratings were assigned following the initial grant of service 
connection the RO must consider a staged rating for each 
disability and explain, with applicable effective date 
regulations, any change in the evaluations during the appeal 
period.  

Pursuant to the Board's instructions in the January 1998 
remand, the veteran was afforded a VA examination in June 
1998.  The veteran's representative, however, has argued that 
the examination itself was inadequate because the examiner 
limited the examination to the left knee only.  The Board 
observes that the report of the examination itself refers to 
left knee findings only.  In a July 1998 addendum to that 
report, findings pertaining to the right knee, left ankle and 
right hand were reported; however, the report itself was not 
prepared by the physician who originally examined the 
veteran.  

The report of the June 1998 VA examination included the 
examiner's comment that the veteran "needs to be rescheduled 
for his MRIs of both knees to further his evaluation."  The 
examination report does not appear to contain results of such 
studies, nor did the examiner comment on them.  VA's duty to 
assist the veteran includes the obligation to request 
additional examinations when suggested by VA physicians.  
Dalton v. Derwinski, 2 Vet. App. 634 (1992).  

In a June 1999 statement, the veteran's representative 
referred to MRI studies completed at a private hospital in 
March 1999 and an orthopedic examination conducted at a VA 
facility that same month.  The claims folder does not contain 
any other reference to the recent MRI study or VA 
examination.  Records of any current treatment of the 
disability for which the veteran is seeking increased 
compensation may be highly probative with respect to his 
appeal.  The duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining treatment records to which the veteran has 
referred.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The need for additional medical examination is further 
underscored by the fact that the extent of disabling 
manifestations pertaining to the service-connected bilateral 
knee disorders is unclear.  A November 1997 chart notation 
included the veteran's complaints of "locking" of the 
knees.  The treating physician recommended MRI studies of 
both knees to rule out meniscal tears.  

Finally, the Board notes that, subsequent to the most recent 
remand, the RO determined that the service-connected 
bilateral knee disorders included consideration of 
degenerative changes.  Thus, the bilateral knee disorders 
would be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joints 
involved.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5101.  As noted in opinions of the VA General Counsel 
(VAOPGCPREC 23-97 and 9-98), a claimant who has arthritis and 
subluxation/instability of a service-connected knee may be 
rated separately under Diagnostic Codes 5257 and 5003 (and 
therefore 5010), relative to arthritis.  As it is not clear 
whether the veteran has instability or subluxation in either 
knee related to the service-connected disability, the Board 
finds that another examination should be conducted.  

As noted in the previous remand, any examination of 
musculoskeletal disability done for rating purposes must 
include consideration of all factors identified in 38 C.F.R. 
§§ 4.40, 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Additionally, because the diagnostic codes used to rate the 
veteran's bilateral knee disabilities and left ankle and left 
hand disabilities are cast in large measure in terms of 
limitation of motion, any examination for rating purposes 
must be expressed in terms of the degree of additional range-
of-motion loss due to any pain on use, incoordination, 
weakness, fatigability, or pain during flare- ups.  DeLuca, 
supra.  Accordingly, any functional loss found on 
examination, such as the pain complained of by the veteran, 
must be quantified as additional loss of motion.  DeLuca, 
supra.

Where the record before the Board is inadequate, a remand is 
required. The development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
38 C.F.R. § 4.2.

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for his 
service-connected bilateral knee, left 
ankle and left hand disabilities since 
1996.  After securing the necessary 
release, the RO should attempt to obtain 
copies of all records from the identified 
treatment sources.  The RO should also 
obtain records pertaining to any VA 
treatment or examination conducted after 
December 1998.  

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and extent of all current 
disability of the right and left knees, 
residuals of a left ankle sprain and 
residuals of a fracture of the left fifth 
metacarpal.  The claims folder should be 
made available to the examiner prior to 
the examination.  All indicated testing 
should be conducted.  The examination 
report should fully set forth the current 
complaints, pertinent clinical findings, 
and diagnoses affecting the right and 
left knees, left ankle and left hand.  
Regarding the knees, the examiner should 
indicate whether there is lateral 
instability and recurrent subluxation of 
either related to the service-connected 
disability and, if so, the extent 
thereof.  Moreover, the extent of any 
functional loss of the right and left 
knee, left ankle or left hand due to 
weakened movement, excess fatigability, 
incoordination, or pain on use should be 
noted.  The examiner should also state 
whether any pain claimed by the veteran 
is supported by adequate pathology and 
evidence by his visible behavior.  Any 
additional impairment on use should be 
described in terms of the degree of 
additional range-of-motion loss.  See 
DeLuca, supra.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  
Thereafter, the RO should again review 
the veteran's claims for increase, with 
consideration of all applicable rating 
criteria, DeLuca and the VA General 
Counsel opinions referenced earlier.  
This should include consideration of a 
staged rating for the service-connected 
disabilities.  If any benefit sought on 
appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


